SECOND AMENDED AND RESTATED NEVADA SECURITY BANK

SPLIT DOLLAR AGREEMENT

     
Insurer:
  Beneficial Life
Policy Number BL2174369
 
  Lincoln Benefit Life Company
Policy Number 01N1209514
 
  Massachusetts Mutual Life Insurance Company
Policy Number 0073634
 
  New York Life Insurance Company
Policy Number 56609565
 
  Sun Life Assurance Company
Policy Number S02700002
Bank:
  Nevada Security Bank
Insured:
  Joseph P. Bourdeau
Relationship of Insured to Bank:
  Executive
Effective Date:
  September 20, 2007

The Bank and Insured as of the Effective Date aforementioned hereby enters into
this Second Amended and Restated Nevada Security Bank Split Dollar Agreement
(hereinafter “Agreement”) which amends, supersedes and replaces in the entirety
the prior “First Amended and Restated Nevada Security Bank Split Dollar
Agreement,” entered into by and between these same parties dated January 24,
2006. The respective rights and duties of Nevada Security Bank (hereinafter the
“Bank”) and the Insured/Executive in the above-referenced policies (referred to
as “Policy”) shall be pursuant to the terms set forth below:

1. DEFINITIONS.

Unless otherwise defined herein, the meaning of any defined term in this
Agreement shall have meaning as set forth in the Policy. If the definition of a
term in the Policy is inconsistent with the definition of a term in this
Agreement, then the definition of the term as set forth in this Agreement shall
supersede and replace the definition of the terms as set forth in the Policy.
For the purposes of this Agreement, the terms “Insured” and “Executive,” and the
terms “Bank” and “Employer” shall have the same meaning.

1

1.1 Termination for Cause. The term “Termination for Cause” shall mean
termination of Employment of the Executive by reason of any of the following:



  (A)   Dishonest or fraudulent conduct by Executive with respect to the
performance of Executive’s duties with Bank or its parent corporation (The Bank
Holdings);



  (B)   Conduct by Executive that materially discredits Bank or its parent
corporation or any of its subsidiaries or is materially detrimental to the
reputation of the Bank or its parent corporation or any of its subsidiaries,
including but not limited to conviction or a plea of nolo contendere of
Executive of a felony or crime involving moral turpitude;



  (C)   Executive’s willful misconduct or gross negligence in performance of
Executive’s duties under this Agreement, including but not limited to
Executive’s refusal to comply in any material respect with the legal directives
of the Executive’s immediate supervisor or the Board of Directors (hereinafter
the “Board”), if such misconduct or negligence has not been remedied or is not
being remedied to the Board’s reasonable satisfaction within thirty (30) days
after written notice, including a detailed description of the misconduct or
negligence, has been delivered by the Board to Executive;



  (D)   An order or directive from a state or federal banking regulatory agency
requesting or requiring removal of Executive or a finding by any such agency
that Executive’s performance threatens the safety or soundness of Bank, its
parent corporation or any of its subsidiaries;

 



  (E)   Material breach of Executive’s fiduciary duties to Bank if such breach
has not been remedied or is not being remedied to the Board’s reasonable
satisfaction within thirty (30) days after written notice, including a detailed
description of the breach, has been delivered by the Board to Executive;



  (F)   The Executive is convicted of a felony or misdemeanor involving moral
turpitude;



  (G)   State and/or Federal banking regulators request or order termination of
this Agreement; or



  (H)   The Executive commits any act which could cause termination of Coverage
under the Bank’s Blanket Bond as to the Executive, as distinguished from
termination of such coverage as to the Bank as a whole.

1.2 Voluntary Termination. The term “Voluntary Termination” shall mean
termination elected by the Executive.

1.3 Change in Control. A “Change in Control” shall mean the earliest occurrence
of one of the following events:

A. A Change In Ownership of The Bank Holdings or the Employer.

A change in ownership of The Bank Holdings (TBH) or the Employer occurs on the
date that any person (or group of persons) acquires ownership of stock of TBH or
the Employer that, together with stock held by such person or group, constitutes
more than fifty percent (50%) of the total fair market value or total voting
power of the stock of TBH or the Employer, respectively.

B. A Change in Effective Control of TBH or the Employer.

A change in effective control of TBH or the Employer occurs on the date that:



  1.   Any person (or group of persons) acquires (or has acquired during the
twelve (12) month period ending on the date of the most recent acquisition by
such person or persons) ownership of stock of TBH or the Employer possessing
thirty-five percent (35%) or more of the total voting power of the stock of TBH
or the Employer, respectively; or



  2.   A majority of members of TBH’s or the Employer’s Board is replaced during
any twelve (12) month period by directors whose appointment or election is not
endorsed by a majority of the members of TBH’s or the Employer’s Board,
respectively prior to the date of the appointment or election.



  C.   A Change in Ownership of a Substantial Portion of TBH’s or the Employer’s
Assets.

A change in the ownership of a substantial portion of TBH’s or the Employer’s
assets occurs on the date that any person (or group of persons) acquires (or has
acquired during the twelve (12) month period ending on the date of the most
recent acquisition by such person or persons) assets from TBH or the Employer,
respectively that have a total gross fair market value equal to, or more than,
forty percent (40%) of the total gross fair market value of all of the assets of
TBH or the Employer, respectively immediately prior to such acquisition or
acquisitions.

For the purpose of this Agreement, transfers of the outstanding voting
securities of TBH or the Employer made on account of deaths or gifts, transfers
between family members, former spouses or transfers to a qualified retirement
plan maintained by TBH or the Employer shall not be considered in determining
whether there has been a Change in Control.

1.4 Disability/Disabled. For the purpose of this Agreement, an Executive will be
considered disabled if:



  (A)   He is unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or can be expected to last for a continuous period of not
less than twelve (12) months, or



  (B)   He is, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months, receiving income
replacement benefits for a period of not less than three (3) months under an
accident and health plan covering employees of Participant’s employer.



2.   POLICY TITLE AND OWNERSHIP.

The parties agree that title and ownership in the Policy shall reside in the
Bank for its use and for the use of the Insured all in accordance with this
Agreement. The Bank alone may, to the extent of its interest, exercise the right
to borrow or withdraw on the Policy cash values. Where the Bank and the Insured
(or assignee, with the consent of the Insured) mutually agree to exercise the
right to increase the coverage under the Policy, then, in such event, the
rights, duties and benefits of the parties to such increased coverage shall
continue to be subject to the terms of this Agreement.



3.   BENEFICIARY DESIGNATION RIGHTS.

The Bank and Insured agree that the Insured (or assignee) shall have the right
and power to designate a beneficiary or beneficiaries to receive the Insured’s
share of the proceeds payable upon the death of the Insured, and to elect and
change a payment option for such beneficiary, subject to any right or interest
the Bank may have in such proceeds, as provided in this Agreement.



4.   PREMIUM PAYMENT METHOD.

Subject to the Bank’s absolute right to surrender or terminate the Policy at any
time and for any reason, the Bank agrees to pay an amount equal to the planned
premiums and any other premium payments that might become necessary to keep the
Policy in force.



5.   TAXABLE BENEFIT.

Annually the Insured will receive a taxable benefit equal to the assumed cost of
insurance as required by the Internal Revenue Service. The Bank (or its
administrator) will report to the Insured the amount of imputed income each year
on Form W-2 or its equivalent. The Executive shall be responsible for the
payment of the income taxes on such imputed income.



6.   DIVISION OF DEATH PROCEEDS.

Subject to Paragraphs 7 and 9 herein, the parties agree to the division of the
death proceeds of the Policy as follows:



  A.   Upon the death of the Insured, provided that the Insured is either
employed by the Bank at the time of Insured’s death or that the Insured is no
longer employed by the Bank because he has elected Early or Normal Retirement
from the Bank prior to the Insured’s death (as defined in the Insured’s
Executive Supplemental Compensation Agreement, as amended), then the Insured’s
beneficiary(ies) depending on the age of the Insured at time of death shall be
entitled to the following:



  i.   If the Insured is Sixty-Nine (69) years old or younger at the time of
death, then the Insured’s beneficiary(ies), designated in accordance with
Paragraph 3, shall be entitled to receive a total amount equal to the lesser of
Nine Hundred and Twenty-Five Thousand, One Hundred and Fifty ($925,150) Dollars
or one hundred percent (100%) of the Net-at-Risk portion of the proceeds from
the Policy. For the purposes of this Agreement, the Net-at-Risk insurance
portion is the total proceeds of the Policy less the cash value of the Policy.
The Executive may elect to reduce their death benefit in the future at any time
provided that they have written authorization from their spouse or primary
beneficiary.



  ii.   If the Insured dies after attaining the age of Seventy (70), but before
attaining the age of Eighty (80) years old, then the Insured’s beneficiary(ies),
designated in accordance with Paragraph 3, shall be entitled to receive a total
amount equal to the lesser of Six Hundred and Forty-Seven Thousand, Six Hundred
and Five ($647,605) Dollars or one hundred percent (100%) of the Net-at-Risk
portion of the proceeds from the Policy.



  iii.   If the Insured dies after attaining Eighty (80) years of age, then the
Insured’s beneficiaries, designated in accordance with Paragraph 3, shall be
entitled to receive a total amount equal to the lesser of Three Hundred and
Seventy Thousand, and Sixty ($370,060) Dollars or one hundred percent (100%) of
the Net-at-Risk portion of the proceeds from the Policy.



  B.   In the event the Insured is forced to terminate his employment with the
Bank as a result of Disability, then the Insured’s beneficiaries depending on
the age of the Insured at time of death shall be entitled to the same benefit
amounts set forth under Paragraph 6A.



  C.   Should the Executive be involuntarily terminated before the Early
Retirement Age specified in his Executive Supplemental Compensation Agreement,
as amended then this Agreement shall terminate in accordance with Paragraph 9
and no benefits provided by this Agreement shall be paid to Insured or Insured’s
beneficiary(ies).



  D.   Should the Executive be Terminated for Cause or should he Voluntarily
resign his positions as an Executive before the Early Retirement Age specified
in Insured’s Executive Supplemental Compensation Agreement, as amended, the
beneficiary(ies) will receive a total of the lesser of Twenty-Five Thousand
Dollars ($25,000) in death benefits or One Hundred Percent (100%) of the
Net-at-Risk portion of the proceeds under the Policy at the time of Insured’s
death.



  E.   The Bank and the Insured (or assignees) shall share in any interest due
on the death proceeds on a pro rata basis as the proceeds due each respectively
bears to the total proceeds, excluding any such interest.



  F.   In the event that the Policy is terminated by the Bank, other than as a
result of any intentional act of the Insured which results in the termination of
the policy, then the Bank upon the death of the Insured shall pay the benefit
specified in Subparagraphs 6 (A),(B),(C), or (D) to the Insured’s
beneficiary(ies), as named on the last written beneficiary designation in force
under the Policy. The amount paid by the Bank shall be equivalent to the after
tax value of the benefits which would have been paid at the time of the death of
the Insured if the Policy had not been terminated.



7.   DIVISION OF THE CASH SURRENDER VALUE OF THE POLICY.

The Bank shall at all times be entitled to an amount equal to the Policy’s cash
value, as that term is defined in the Policy contract, less any Policy loans and
unpaid interest or cash withdrawals previously incurred by the Bank and any
applicable surrender charges. Such cash value shall be determined as of the date
of surrender or death as the case may be.



8.   RIGHTS OF PARTIES WHERE POLICY ENDOWMENT OR ANNUITY ELECTION EXISTS.

In the event the Policy involves an endowment or annuity element, the Bank’s
right and interest in any endowment proceeds or annuity benefits, on expiration
of the deferment period, shall be determined under the provisions of this
Agreement by regarding such endowment proceeds or the commuted value of such
annuity benefits as the Policy’s cash value. Such endowment proceeds or annuity
benefits shall be considered to be like death proceeds for the purposes of
division under this Agreement.



9.   CONTINGENT OPTION AND TERMINATION OF AGREEMENT.

9.1 Contingent Option. Upon the Executive being involuntarily terminated before
the Early Retirement Age as specified in his Executive Supplemental Compensation
Agreement, as amended, the Insured (or assignee) to the extent that the Policy
has not been previously terminated or paid out shall have a fifteen (15) day
option to receive from the Bank an absolute assignment of the Policy in
consideration of a cash payment to the Bank equal to the cash value of the
Policy at the time of such assignment.

If within said fifteen (15) day period, the Insured fails to exercise said
option, fails to make the entire aforementioned cash payment, or dies, then the
option shall terminate and the Insured (or assignee) agrees that (i) all of the
Insured’s rights, interest and claims in the Policy shall terminate, (ii) all of
the Executive’s right, interest and claims in the Agreement shall terminate, and
(iii) the Agreement shall terminate.

The Insured expressly agrees that this Agreement shall constitute sufficient
written notice to the Insured of the Insured’s option to receive an absolute
assignment of the Policy as set forth herein.

9.2 Termination of Agreement. Except as provided in Paragraph 9.1 and 9.3, this
Agreement shall terminate upon distribution of the death benefit proceeds in
accordance with Paragraph 6 above.

9.3 Change of Control. Notwithstanding anything to the contrary, in the event of
a Change in Control whereupon the Executive qualifies for or receives change of
control benefits under Insured’s Executive Supplemental Compensation Agreement,
this Agreement shall terminate and no benefits provided by this Agreement shall
be paid to Insured or Insured’s beneficiaries.



10.   INSURED’S OR ASSIGNEE’S ASSIGNMENT RIGHTS.

The Insured may not, without the written consent of the Bank, assign to any
individual, trust or other organization, any right, title or interest in the
subject Policy nor any rights, options, privileges or duties created under this
Agreement.



11.   AGREEMENT BINDING UPON THE PARTIES.

This Agreement shall bind the Insured and the Bank, their heirs, successors,
personal representatives and assigns.



12.   ADMINISTRATIVE AND CLAIMS PROVISIONS.

The following provisions are part of this Agreement and are intended to meet the
requirements of the Employee Retirement Income Security Act of 1974 (“ERISA”):

A. Named Fiduciary and Plan Administrator.

The “Named Fiduciary and Plan Administrator” of this Joint Beneficiary
Designation Agreement shall be Nevada Security Bank until its resignation or
removal by the Board of Directors. As Named Fiduciary and Plan Administrator,
the Bank shall be responsible for the management, control, and administration of
this Joint Beneficiary Plan as established herein. The Named Fiduciary may
delegate to others certain aspects of the management and operation
responsibilities of the Plan, including the employment of advisors and the
delegation of any ministerial duties to qualified individuals.

B. Funding Policy.

Subject to the Bank’s absolute right to surrender or terminate the Policy at any
time and for any reason, the funding policy for the Agreement shall be to
maintain the subject Policy in force by paying, when due, all premiums required.

C. Basis of Payment of Benefits.

Direct payment by the Insurer is the basis of payment of benefits under this
Agreement, with those benefits in turn being based on the payment of premiums as
provided in this Agreement.

D. Claim Procedures.

Claim forms or claim information as to the subject Policy can be obtained by
contacting Benmark, Inc. (800-544-6079). When the Named Fiduciary has a claim
which may be covered under the provisions described in the insurance Policy,
they should contact the office named above, and they will either complete a
claim form and forward it to an authorized representative of the Insurer or
advise the Named Fiduciary what further requirements are necessary. The Insurer
will evaluate and make a decision as to payment. If the claim is payable, a
benefit check will be issued in accordance with the terms of this Agreement.

In the event that a claim is not eligible under the Policy, the Insurer will
notify the Named Fiduciary of the denial pursuant to the requirements under the
terms of the Policy. If the Named Fiduciary is dissatisfied with the denial of
the claim and wishes to contest such claim denial, they should contact the
office named above and they will assist in making an inquiry to the Insurer. All
objections to the Insurer’s actions should be in writing and submitted to the
office named above for transmittal to the Insurer.

13. GENDER.

Whenever in this Agreement words are used in the masculine, feminine or neuter
gender, they shall be read and construed as in the masculine, feminine or neuter
gender, whenever they should so apply.



14.   INSURANCE COMPANY NOT A PARTY TO THIS AGREEMENT.

The Insurer shall not be deemed a party to this Agreement, but will respect the
rights of the parties as herein developed upon receiving an executed copy of
this Agreement. Payment or other performance in accordance with the Policy
provisions shall fully discharge the Insurer from any and all liability.

15. AMENDMENT OR REVOCATION, AND EXCHANGE OF POLICY.

Subject to the Bank’s absolute right to surrender or terminate the Policy at any
time and for any reason, it is agreed by and between the parties hereto that,
during the lifetime of the Insured, this Agreement may be amended or revoked at
any time or times, in whole or in part, by the mutual written consent of the
Insured and the Bank. The Bank and Insured agree that the Bank may, however,
unilaterally and without the consent of the Insured, exchange any life insurance
Policy that are the subject matter of this Agreement, with or without replacing
said Policy, provided the replacement policy is at the time of exchange of
equivalent or better value than the Policy.

16. SEVERABILITY AND INTERPRETATION.

If a provision of this Agreement is held to be invalid or unenforceable, the
remaining provisions shall nonetheless be enforceable according to their terms.
Further, in the event that any provision is held to be overbroad as written such
provision shall be deemed amended to narrow its application to the extent
necessary to make the provision enforceable according to law and enforced as
amended.

17. APPLICABLE LAW.

The laws of the State of Nevada shall govern the validity and interpretation of
this Agreement.

2



18.   EFFECT OF THE LIFE INSURANCE POLICY’S CONTESTABILITY CLAUSES

The parties herein understand and agree that the payment of the benefits
provided herein are subject to the Life Insurance Policy’s suicide and
contestability clauses and other such clauses, and if such clauses preclude the
Insurer from paying the full death proceeds, then, in such event, no death
benefits of whatever nature shall be payable to Insured’s (or Insured’s
Assignee’s) beneficiary(ies) under this Agreement.



    Executed at Reno, Nevada this      day of October, 2007.

NEVADA SECURITY BANK
Reno, Nevada

     
By:
  By:     
 
 

Its:Chief Executive Officer
  Insured: Joseph P. Bourdeau
 
   

     



    Witness Witness

3





BENEFICIARY DESIGNATION FORM FOR THE
SECOND AMENDED AND RESTATED NEVADA SECURITY BANK
SPLIT DOLLAR AGREEMENT

I hereby revoke all previous beneficiary designations under the First Amended
and Restated Nevada Security Bank Split Dollar Agreement and the original Nevada
Security Bank Split Dollar Agreement, and make the new primary and secondary
designations as set forth below.

I. PRIMARY DESIGNATION

(You may refer to the beneficiary designation information prior to completion of
this form.)

A. Person(s) as a Primary Designation:

(Please indicate the percentage for each beneficiary.)

Name     Relationship     /      %

Address:     

(Street) (City) (State) (Zip)

Name     Relationship     /      %

Address:     

(Street) (City) (State) (Zip)

Name     Relationship     /      %

Address:     

(Street) (City) (State) (Zip)

Name     Relationship     /      %

Address:     

(Street) (City) (State) (Zip)

B. Estate as a Primary Designation:

My Primary Beneficiary is The Estate of      as set forth

in the last will and testament dated the      day of      ,      and any
codicils thereto.

C. Trust as a Primary Designation:

Name of the Trust:      

Execution Date of the Trust:      /      /      

Name of the Trustee:      

Beneficiary(ies) of the Trust (please indicate the percentage for each
beneficiary):
     
     
Is this an Irrevocable Life Insurance Trust?      Yes      No

(If yes and this designation is for a Split Dollar agreement, an Assignment of
Rights form should be completed.)

II. SECONDARY (CONTINGENT) DESIGNATION

A. Person(s) as a Secondary (Contingent) Designation:

(Please indicate the percentage for each beneficiary.)

Name     Relationship     /      %
Address:     

(Street) (City) (State) (Zip)

Name     Relationship     /      %
Address:     

(Street) (City) (State) (Zip)

Name     Relationship     /      %
Address:     

(Street) (City) (State) (Zip)

Name     Relationship     /      %
Address:     

(Street) (City) (State) (Zip)

B. Estate as a Secondary (Contingent) Designation:

My Secondary Beneficiary is The Estate of      as set forth

in my last will and testament dated the      day of      ,      and any codicils
thereto.

C. Trust as a Secondary (Contingent) Designation:

Name of the Trust:      

Execution Date of the Trust:      /      /      

Name of the Trustee:      

Beneficiary(ies) of the Trust (please indicate the percentage for each
beneficiary):
     
     

All sums payable under the Second Amended and Restated Split Dollar Agreement by
reason of my death shall be paid to the Primary Beneficiary(ies), if he or she
survives me, and if no Primary Beneficiary(ies) shall survive me, then to the
Secondary (Contingent) Beneficiary(ies). This beneficiary designation is valid
until the participant notifies the bank in writing.

         
 
      Date:
 
     

Insured:
  Joseph P. Bourdeau  

 
     


4